        Case 1:16-cv-11470-RGS Document 168 Filed 04/16/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )                 C.A. No. 1:16-cv-11470-RGS
      v.                                  )
                                          )
NSTAR ELECTRIC COMPANY d/b/a              )
EVERSOURCE ENERGY, HARBOR                 )
ELECTRIC ENERGY COMPANY, and              )
MASSACHUSETTS WATER RESOURCES             )
AUTHORITY,                                )
                                          )
                  Defendants.             )
__________________________________________)

        STATUS REPORT SUBMITTED BY NSTAR ELECTRIC COMPANY d/b/a
       EVERSOURCE ENERGY AND HARBOR ELECTRIC ENERGY COMPANY

       Pursuant to paragraph five of the Stipulation and Order entered by this Court on July 12,

2017, Defendants, NSTAR Electric Company (NSTAR) d/b/a Eversource Energy and Harbor

Electric Energy Company submit the following status report to the Court:

      Horizontal directional drill completed on Conley Terminal and Deer Island.
      Submarine cable has been delivered to Boston and has been loaded onto the cable lay
       barge. The cable lay barge is being outfitted for the cable lay operations which will begin
       on April 11, 2019.
      Civil land construction is in progress, 8,290 feet of excavation has been completed and
       8,020 feet of conduit installed. All manholes have been installed. Land cable installation
       will begin in April 2019.
      Gas insulated switch gear has been installed at Deer Island substation.
      K Street substation construction in progress, foundation construction completed.
          Case 1:16-cv-11470-RGS Document 168 Filed 04/16/19 Page 2 of 2



                                             Respectfully submitted,

                                             NSTAR ELECTRIC COMPANY d/b/a
                                             EVERSOURCE ENERGY and HARBOR
                                             ELECTRIC ENERGY COMPANY

                                             /s/ Michael R. Perry
                                             Michael R. Perry (BBO# 555300)
                                             mperry@huntonak.com
                                             Shauna R. Twohig (BBO# 685590)
                                             stwohig@huntonak.com
                                             Hunton Andrews Kurth LLP
                                             125 High Street, Suite 533
                                             Boston, Massachusetts 02110
                                             (T): 617-648-2800
                                             (F): 617-433-5022

Dated: April 16, 2019




                                   CERTIFICATE OF SERVICE

        I, Michael R. Perry, hereby certify that on April 16, 2019, a copy of this document was

filed through the ECF System and will be sent electronically to the registered participants as

identified on the Notice of Electronic Filing (NEF).


                                             /s/ Michael R. Perry
                                             Michael R. Perry




                                                 2

010581.0000003 EMF_US 73611541v1
